DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-28 are pending and under examination.

Specification
The disclosure is objected to because of the following informalities: There is no description for Figs 5 and 6 in the Brief Description of the Figures.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Safholm et al (Clin Cancer Res 14:6556-6563, 2008) and Andersson et al (US 2014/0206623, published 24 July 2014)  in view of Hoey et al (US 2018/0244783, published 30 August 2018 and Ribas et al (Science, 359:1350-1355, 2018).
The claims are drawn to a WNT5A peptide or derivatives thereof in combination with one or more checkpoint inhibitors for use in treatment of colon cancer, colorectal cancer or breast cancer in a subject in need thereof, the WNT5A peptide comprising XADGXsEL (SEQ. ID. NO. 2), or a formylated derivative thereof, wherein XA is methionine (M) or norleucine, Xs is cysteine (C) or alanine (A), wherein the total length of the peptide is equal to or less than 50 amino acids, wherein said peptide and said checkpoint inhibitor are either combined or separate and/or are administered either simultaneously or sequentially and a method for treating colon cancer, colorectal cancer or breast cancer in a subject, said subject being defined as responsive to immune checkpoint inhibitors and said subject has an upregulated tumour expression of one or more immune checkpoint molecule selected from the group consisting of CTLA-4, PD-L 1 and/or CD47, comprising administering a WNT5A peptide comprising XADGXsEL (SEQ. ID. NO. 2), or a formylated derivative thereof, wherein XA is methionine (M) or norleucine, Xs is cysteine (C) or alanine (A), wherein the total length of the peptide is equal to or less than 50 amino acids.
	Safholm discloses that a Wnt-5a-derived hexapeptide (Foxy-5, formyl MDGCEL) inhibited breast cancer metastasis (page 6560; Figs. 4, 5).
	Andersson teaches the administration of Wnt-5a-derived peptides to treat cancer (paragraphs 3, 11-20, 24-28, 54-61). Andersson discloses that previous studies have shown that Wnt5a is downregulated in colorectal and breast cancer ( paragraph 7).paragraph 7)
	Neither Safholm nor Andersson disclose one or more checkpoint inhibitors for use in treatment of colon cancer, colorectal cancer or breast cancer.
	Hooey teaches the treatment of cancer, including breast cancer, with a Wnt pathway inhibitor in combination with an immune checkpoint inhibitor  including pembrolizumab or ipilimumab (paragraphs 14-26, 40-45, 55, 56, 129, 350). 
One of ordinary skill in the art would have been motivated to apply Hooey’s teaching for the treatment of cancer, including breast cancer, with a Wnt pathway inhibitor in combination with an immune checkpoint inhibitor  including pembrolizumab or ipilimumab to Safholm and Andersson’s method of treating cancer with Foxy-5 because both Hooey and Safholm teach treating breast cancer. The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Safholm and Andersson’s method of treating cancer with Foxy-5 with Hooey’s teaching for the treatment of cancer, including breast cancer, with a Wnt pathway inhibitor in combination with an immune checkpoint inhibitor because the prior art teaches that both are useful for the treatment of breast cancer. Furthermore, it is well within the level of one of ordinary skill in the art to determine optimum concentrations of reactants. See In re Kronig, 190 USPQ 425. Thus, it would have been obvious to reduce the dosage of checkpoint inhibitor as compared to the dosage used when not administering WNT5A simultaneously or sequentially. Furthermore, it would have been obvious to substitute Safholm and Andersson’s Foxy-5 for Hooey’s Wnt pathway inhibitor to have a method for treating breast cancer with Foxy-5  and a checkpoint inhibitor because Foxy-5 and the Wnt pathway inhibitor were useful for the same purpose, treating breast cancer.
 In addition, Ribas disclose that checkpoint inhibitor antibodies have been successfully used for several cancers (page 2, 2nd paragraph to page 5, 3rd paragraph). Ribas disclose that immune checkpoint blocking antibodies are actively being investigated in combination with other agents (page 8, 3rd paragraph). Thus, it would have been obvious to combine Hooey’s teaching for the treatment of cancer with an immune checkpoint inhibitor with Safholm and Andersson’s method of treating cancer with Foxy-5 because Ribas discloses the advantages of using checkpoint inhibitor antibodies in treating cancer. 

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642